Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20, 24-25, 35-37, 43 and 47 are canceled, claims 21-23, 26-28, 31-32, 41, and 44-46 are amended, and Claims 51-56 are new. Claims 21-23,26-34,38-42,44-46 and 48-56 are pending in this application and have been examined on the merits. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-33, 35, 37, 38, 40-45, 47-48 and 50 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 21-29, 30, 36, 39 and 49 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 34 and 46 have been considered but are moot because the new ground of rejection does not rely on any the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-28, 30, 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Hyun (US 20180055317 A1) and Follows (US 20090113663 A1).
Regarding Claim 21, Hahm discloses An evacuation station (210) comprising: a canister (230); an intake (240) configured to interface with an autonomous robotic cleaner (100) docked to the evacuation station (See Fig 4 of Hahm); one or more conduits (212) extending from the intake (240) into the canister (230); an air mover (220) to produce an airflow carrying debris from the autonomous robotic cleaner (See debris in Fig 4 flow from cleaner to canister), through the intake (240), through the one or more conduits (212), and into an interior of the canister (230),
However, Hahm does not explicitly teach an airflow carrying first debris and second debris wherein the canister comprises a bin to collect at least some of the first debris and the second debris; 
Although, Hyun discloses, an airflow carrying first debris (See Hyun Para [0034] describing dust) and second debris (See Hyun Para [0034] describing fine dust) wherein the canister (100) comprises a bin (103 and 104) to collect at least some of the first debris (Hyun Para [0034] “dust collected by the first dust collection part 103”) and the second debris (Hyun Para [0034] “and fine dust collected by the second dust collection part 104”); a first debris separation device (filter 125) within the canister (100), the first debris separation device (125) comprising a filter wall having an annular cross section (Hyun Para [0046] “The primary cyclone part 101 is formed by the outer case 110, the inner case 120, and a mesh filter 125.”), wherein the first debris separation device is configured to separate at least a portion of the first debris from the airflow as the airflow travels through the filter wall (Hyun Para [0062] “The mesh filter 125 may have a mesh form or a porous form to separate dust from air. ”), and a second debris separation device (102) within the canister (100), the second debris separation device comprising a conical separator to receive at least part of the airflow and separate at least a portion of the second debris from the airflow (Hyun Para [0047] “The inner case 120 is installed inside the outer case 110. Since the primary cyclone part 101 is formed outside the inner case 120, and air and fine dust separated from dust by the primary cyclone part 101 flows into the secondary cyclone part 102 along a flow path of the inner case 120, the inner case 120 forms a boundary between the primary cyclone part 101 and the secondary cyclone part 102.”), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the canister of the evacuation station of Hahm to include the features of Hyun in order better purify the air, separating the debris from the air, in order to protect the air mover from debris and not allow debris to re-enter the environment after the air is exhausted from the evacuation station.
The combined references of Hyun and Hahm teach the claimed invention but while they appear to teach wherein the filter wall of the first debris separation device defines an interior space within which an inlet of the conical separator of the second debris separation device is positioned they do not explicitly teach it.
Follows teaches a similar configuration, wherein a filter wall (through holes 126) of the first separation device (126) defines an interior space (Interior space of 126) within which an inlet (158) of the conical separator (156) of the second debris separation device (154) is positioned (See figure 3 and 4).
As noted by examiner, the inlet of the second debris separation device of Hyun does not explicitly appear to be taught to be contained within the interior first debris separation device. It would have been obvious to one having ordinary skill in the art to modify the cyclones as taught by Hyun as modified to be located inside the boundary as defined by the interior of the filter as taught by Follows since doing so would result in a smaller form factor, causing the evacuation station to take up less space in the user’s home. Additionally, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the cyclones to be located inside the interior of the first debris separation device in order to produce a smaller form factor of the canister and present a more portable cleaning and evacuation device.
	Regarding Claim 22, Hahm as modified teaches all the limitations of claim 21 and in addition teaches wherein the one or more conduits (212 of Hahm) comprises an opening to direct the airflow into an interior of the canister (Hyun Para [0030] “[0030] An inlet 111 of the dust collector 100 is formed at one side of the outer case 110”), the opening of the one or more conduits being positioned in a corner portion of the canister (Hyun Para [0030] “the inlet 111 may be formed in a tangential direction of the outer case 110 and may protrude toward the outside of the outer case 110. ”), the opening being positioned in an upper corner portion of the canister (See Fig 5 of Hyun where inlet is on the upper portion).
Regarding Claim 23, Hahm as modified teaches all the limitations of claim 22 and in addition teaches wherein at least a portion of the airflow travels around the interior wall (Hyun Para [0046] “The primary cyclone part 101 is formed by the outer case 110, the inner case 120, and a mesh filter 125. The outer case 110 is shaped as a hollow cylinder. The inner circumferential surface of the outer case 110 forms an outer wall of the primary cyclone part 101. Dust larger than fine dust revolves in a swirling flow at a radius greater than that of air or fine dust because the larger dust is heavier than the air or fine dust.”) of the canister (100 of Hyun), and wherein the interior wall comprises a protrusion (134 to direct at least some of the first debris to the bin of the canister (Hyun Para [0073] “The flow prevention part 134 protrudes from an inner bottom surface to prevent any flow of the dust collected by the first dust collection part 103.”).
Regarding Claim 26, Hahm as modified teaches all the limitations of claim 21 and in addition teaches wherein the inlet of the conical separator is configured to receive at least the portion of the airflow (Hyun Para [0047] “ and air and fine dust separated from dust by the primary cyclone part 101 flows into the secondary cyclone part 102 along a flow path of the inner case 120, ”), and the conical separator (102 of Hyun) comprises: an outlet (141 of Hyun) through which at least the portion of the airflow is directed out of the conical separator (Hyun Para [0107] “While the air having flowed into the inlet 111 of the dust collector 100 flows along a flow path, the air is sequentially filtered through the primary cyclone part 101 and the secondary cyclone part 102 and discharged through the outlet 141. Dust and fine dust separated from the air are collected by the dust collector 100.”); and an opening to direct the portion of the second debris toward the bin of the canister (Hyun Para [0110] “he fine dust, which is heavier than the air, gradually flows downward while swirling between the casing 151 and the vortex finder 190 and is discharged to the fine dust vent 154 and collected by the second dust collection part 104. ”).
Regarding Claim 27, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein the conical separator is a first conical separator of a plurality (Hyun Para [0037] “The casing member 150 includes casings 151 forming cyclones of a secondary cyclone part (or second cyclone body) 102,”) of conical separators, the plurality of conical separators configured to separate the second debris from the airflow (Hyun Para [0050] “The inclined part 121a is obliquely formed to form the inclined surface 121g on the inner circumferential surface and induce fine dust separated from the secondary cyclone part 102 to naturally fall down.”), and wherein the airflow travels through openings of the plurality of conical separators to an exhaust conduit (140 of Hyun) connected to an inlet of the air mover (Hyun Para [0107] “Next, an operation of the dust collector 100 will be described. Because of a suction force generated by the suction motor of the vacuum cleaner 1, air and foreign substances flow into the inlet 111 of the dust collector 100 through the suction part 20 (see FIG. 1). While the air having flowed into the inlet 111 of the dust collector 100 flows along a flow path, the air is sequentially filtered through the primary cyclone part 101 and the secondary cyclone part 102 and discharged through the outlet 141. ”).
Regarding Claim 28, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein an interior wall (110 of Hyun) of the canister (100 of Hyun) is configured to direct the first debris toward a first portion of the bin (103 of Hyun), and wherein the second debris separation (102 of Hyun) device is configured to direct the second debris toward a second portion of the bin (104 of Hyun) separate from the first portion of the bin (Hyun Para [0034] “dust collected by the first dust collection part 103 and fine dust collected by the second dust collection part 104 may be simultaneously discharged.” And Hyun Para [0047] “and fine dust separated from dust by the primary cyclone part 101 flows into the secondary cyclone part 102 along a flow path of the inner case 120, the inner case 120 forms a boundary between the primary cyclone part 101 and the secondary cyclone part 102. ” Also see figure 4 to see separation of dust collection parts). 
Regarding Claim 30, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein the first debris is coarser than the second debris. (Hyun Para [0022] “As reference, in this specification, the foreign substances included in the air are classified into dust, fine dust, and ultra-fine dust. Relatively large dust is referred to as “dust,” relatively small dust is referred to as “fine dust,” and dust smaller than “fine dust” is referred to as “ultra-fine dust.””)
Regarding Claim 51, Hahm as modified teaches all the limitations of claim 21 and in addition teach wherein the inlet of the conical separator is offset inwardly relative to a perimeter of the filter wall of the first debris separation device (Follows Para [0039] “Each air inlet 158 and air outlet 160 is located at a first end of the respective high-efficiency cyclone 156.” See figure 5, see location of 160, which is offset inwardly from 122, which is the shroud of which the through hole filter is located on). 
Regarding Claim 52, Hahm as modified teaches all the limitations of claim 21 and in addition teaches herein the second debris separation device comprises a plurality of conical separators comprising the conical separator (see figure 4 and 5 of Hyun where the second debris separation device (102) comprises a series of conical separators, wherein each conical separator of the plurality of conical separators is offset inwardly relative to a perimeter of the filter wall of the first debris separation device (Follows Para [0039] “Each air inlet 158 and air outlet 160 is located at a first end of the respective high-efficiency cyclone 156.” See figure 5, see location of 160, which is offset inwardly from 122, which is the shroud of which the through hole filter is located on).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Hyun (US 20180055317 A1) and Follows (US 20090113663 A1) as modified in claim 21 and in further view of Jang (US 20050198768 A1).
Regarding Claim 53, Hahm as modified teaches all the limitations of claim 52 and in addition teaches wherein the plurality of conical separators surround an exhaust conduit (141) connected to the air mover (see figure 4 of Hyun where conduit is surrounded and fed by all conical separators), But does not explicitly teach the exhaust conduit extending from near outlets of the plurality of conical separators to a lower portion of the canister.
However, Jung does teach a similar configuration wherein an exhaust conduit (54) extending to a lower portion of the canister. 	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the exhaust conduit of Hyun to extend from the bottom of the canister as taught by Jung, in order to create a smaller and more compact cleaner/evacuator and allow for increase portability and better airflow.
It is noted by examiner that Hahm as modified by Jung does teach as noted directly above does teach the exhaust conduit (53 of Jung) extending from near outlets of the plurality of conical (outlet 160 of Follows) separators (156) to a lower portion of the canister (100 of Hyun).
Claim 31-34, 38, 40, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Hyun (US 20180055317 A1).
Regarding Claim 31, Hahm teaches An evacuation station (200) comprising: a canister (230); an intake (240) configured to interface with an autonomous robotic cleaner (100) docked to the evacuation station (200); one or more conduits (212) extending from the intake (240) into the canister (230); an air mover (220) to produce an airflow (See Fig 4 of Hahm where debris flows from cleaner to canister) from the autonomous robotic cleaner (100), through the intake (240), through the one or more conduits (212), and into an interior of the canister (230), 
However, Hahm does not explicitly teach, wherein the canister comprises a bin to collect at least some of the first debris and the second debris; a first debris separation device within the canister, the first debris separation device comprising a collision wall for separating the first debris from the airflow, the collision wall defining an interior space; and a second debris separation device within the canister, the second debris separation device comprising a conical separator, the conical separator comprising an inlet to receive at least part of the airflow such that the conical separator separates at least a portion of the second debris from the airflow, wherein the inlet of the conical separator is positioned within the interior space defined by the collision wall
Although, Hyun does teach an airflow carrying first debris (See Hyun Para [0034] describing dust) and second debris (See Hyun Para [0034] describing fine dust) wherein the canister (100) comprises a bin (Bin is comprised of 103 and 104; see Hyun Para. [0034]) to collect at least some of the first debris (Collected at Hyun 103) and the second debris (Collected at Hyun 104); a first debris separation (Hyun Para [0029] “Also, the outer case 110 has a hollow shape and forms an outer wall of a primary cyclone part (or first cyclone body) 101 ”) device within the canister (100), the first debris separation device comprising a collision wall (110) for separating the first debris from the airflow (Hyun Para [0045] “the primary cyclone part 101 is formed between the outer case 110 and the inner case 120 to separate dust from air flowing in from the outside.”), the collision wall defining an interior space (interior of wall 110); and a second debris separation (102) device within the canister (100), the second debris separation device comprising a conical separator, the conical separator comprising an inlet to receive at least part of the airflow such that the conical separator separates at least a portion of the second debris from the airflow (Hyun Para [0047] “The inner case 120 is installed inside the outer case 110. Since the primary cyclone part 101 is formed outside the inner case 120, and air and fine dust separated from dust by the primary cyclone part 101 flows into the secondary cyclone part 102 along a flow path of the inner case 120, the inner case 120 forms a boundary between the primary cyclone part 101 and the secondary cyclone part 102.”), wherein the inlet of the conical separator is positioned within the interior space defined by the collision wall (see figure 5 where 150’’ is located inside the bounds of 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the canister of the evacuation station of Hahm to include the features of Hyun in order better purify the air, separating the debris from the air, in order to protect the air mover from debris and not allow debris to re-enter the environment after the air is exhausted from the evacuation station.
Regarding Claim 32, Hahm as modified teaches all the limitations of claim 31 and in addition teach wherein the conical separator (102 of Hyun) comprises; an outlet through which at least the portion of the airflow is directed out of the conical separator (Hyun Para [0107] “While the air having flowed into the inlet 111 of the dust collector 100 flows along a flow path, the air is sequentially filtered through the primary cyclone part 101 and the secondary cyclone part 102 and discharged through the outlet 141. Dust and fine dust separated from the air are collected by the dust collector 100.”); and an opening to direct the portion of the second debris toward the bin of the canister (Hyun Para [0110] “he fine dust, which is heavier than the air, gradually flows downward while swirling between the casing 151 and the vortex finder 190 and is discharged to the fine dust vent 154 and collected by the second dust collection part 104. ”)
Regarding Claim 33, Hahm as modified teaches all the limitations of claim 31 and in addition teach wherein the conical separator is a first conical separator of a plurality (Hyun Para [0037] “The casing member 150 includes casings 151 forming cyclones of a secondary cyclone part (or second cyclone body) 102,”) of conical separators, the plurality of conical separators configured to separate the second debris from the airflow (Hyun Para [0050] “The inclined part 121a is obliquely formed to form the inclined surface 121g on the inner circumferential surface and induce fine dust separated from the secondary cyclone part 102 to naturally fall down.”), and wherein the airflow travels through openings of the plurality of conical separators to an exhaust conduit (140) connected to an inlet of the air mover (Hyun Para [0107] “Next, an operation of the dust collector 100 will be described. Because of a suction force generated by the suction motor of the vacuum cleaner 1, air and foreign substances flow into the inlet 111 of the dust collector 100 through the suction part 20 (see FIG. 1). While the air having flowed into the inlet 111 of the dust collector 100 flows along a flow path, the air is sequentially filtered through the primary cyclone part 101 and the secondary cyclone part 102 and discharged through the outlet 141. ”).
Regarding Claim 34, Hahm as modified teaches all the limitations of claim 33 and in addition teach wherein the plurality of conical separators comprise at least three conical separators comprising the first conical separator (See figure 5 of Hyun where there is a plurality of conical separators).
	Regarding Claim 38, Hahm as modified teaches all the limitations of claim 31 and in addition teaches being positioned in an upper corner portion of the canister (See Fig 5 of Hyun where inlet is on the upper portion). wherein the one or more conduits (212 of Hahm) comprises an opening to direct the airflow into an interior of the canister (Hyun Para [0030] “[0030] An inlet 111 of the dust collector 100 is formed at one side of the outer case 110”), the opening of the one or more conduits being positioned in a corner portion of the canister (Hyun Para [0030] “the inlet 111 may be formed in a tangential direction of the outer case 110 and may protrude toward the outside of the outer case 110. ”),
Regarding Claim 40, Hahm as modified teaches all the limitations of claim 31 and in addition teach wherein the first debris is coarser than the second debris. (Hyun Para [0022] “As reference, in this specification, the foreign substances included in the air are classified into dust, fine dust, and ultra-fine dust. Relatively large dust is referred to as “dust,” relatively small dust is referred to as “fine dust,” and dust smaller than “fine dust” is referred to as “ultra-fine dust.””)
Regarding Claim 54, Hahm as modified teaches all the limitations of claim 31 and in addition teaches wherein the inlet of the conical separator is offset inwardly relative to a perimeter of the collision wall of the first debris separation device (See figure 5 of Hyun where 150”” is located offset inwardly to the perimeter 110).
Regarding Claim 55, Hahm as modified teaches all the limitations of claim 31 and in addition teaches wherein the second debris separation device comprises a plurality of conical separators comprising the conical separator (See figure 5 where second debris separation device is comprised of a plurality of conical separators), wherein each conical separator of the plurality of conical separators is offset inwardly relative to a perimeter of the collision wall of the first debris separation device(See figure 5 of Hyun where 150”” is located offset inwardly to the perimeter 110).
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Hyun (US 20180055317 A1) as modified in claim 55 and in further view of Jung (US 20050198768 A1).
Regarding Claim 56, Hahm as modified teaches all the limitations of claim 55 and in addition teaches wherein the plurality of conical separators surround an exhaust conduit (141 of Hyun) connected to the air mover (see figure 4 of Hyun where conduit is surrounded and fed by all conical separators), But does not explicitly teach the exhaust conduit extending from near outlets of the plurality of conical separators to a lower portion of the canister.
However, Jung does teach a similar configuration wherein an exhaust conduit (54) extending to a lower portion of the canister. 	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the exhaust conduit of Hyun to extend from the bottom of the canister as taught by Jung, in order to create a smaller and more compact cleaner/evacuator and allow for increase portability and better airflow.
It is noted by examiner that Hahm as modified by Jung does teach as noted directly above does teach the exhaust conduit (53 of Jung) extending from near outlets of the plurality of conical (Hyun Para [0107] “while the air having flowed into the inlet 111 of the dust collector 100 flows along a flow path, the air is sequentially filtered through the primary cyclone part 101 and the secondary cyclone part 102 and discharged through the outlet 141. ”) separators (156) to a lower portion of the canister (100 of Hyun).
Claims 41-42, 44-46, 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Hyun (US 20180055317 A1) 
Regarding Claim 41, Hahm teaches An evacuation station (200) comprising: a canister (230); an intake (240) configured to interface with an autonomous robotic cleaner (100); one or more conduits (212) extending from the intake (240) into the canister (230); and an air mover (220) to produce an airflow carrying debris (see Fig 4 of Hahm where debris flows from cleaner 100 to the canister 230) from the autonomous robotic cleaner (100), through the intake (240), through the one or more conduits (212), and into the evacuation station (200), 
However Hahm does not teach wherein the canister comprises: an interior wall and a bin, wherein the interior wall is configured to cause at least a portion of the airflow to travel along a surface of the interior wall such that at least a portion of the first debris separates from the airflow and is collected within the bin of the canister, the surface of the interior wall defining an interior space; and a plurality of conical separators comprising inlets positioned within the interior space defined by the surface of the interior wall, wherein the inlets of the plurality of conical separators are configured to receive the airflow such that the plurality of conical separators separate at least a portion of the second debris from the airflow.
Although, Hyun does teach an airflow carrying first debris (See Hyun Para [0034] describing dust) and second debris (See Hyun Para [0034] describing fine dust) wherein the canister (100) comprises: a bin (Bin is comprised of 103 and 104; see Hyun Para. [0034]) to collect at least some of the first debris (Collected at Hyun 103) and the second debris (Collected at Hyun 104);, and wherein the interior wall (110) is configured to cause at least a portion of the airflow to travel along a surface of the interior wall such that at least a portion of the first debris separates from the airflow and is collected within the bin of the canister (Hyun Para [0045] “The primary cyclone part 101 is formed between the outer case 110 and the inner case 120 to separate dust from air flowing in from the outside. A cyclone refers to a device configured to form a swirling flow in air and foreign substances and separate the foreign substances from the air on the basis of a centrifugal force. ”) the surface of the interior wall defining an interior space (interior space 110); and a plurality of conical separators (102) comprising inlets (150’’) positioned within the interior space defined by the surface of the interior wall (see figure 5 where 150’’ is located inside the bounds of 110), wherein the inlets of the plurality of conical separators are configured to receive the airflow such that the plurality of conical separators separate at least a portion of the second debris from the airflow (Hyun Para [0047] “The inner case 120 is installed inside the outer case 110. Since the primary cyclone part 101 is formed outside the inner case 120, and air and fine dust separated from dust by the primary cyclone part 101 flows into the secondary cyclone part 102 along a flow path of the inner case 120, the inner case 120 forms a boundary between the primary cyclone part 101 and the secondary cyclone part 102.”), wherein the inlet of the conical separator is positioned within the interior space defined by the collision wall (see figure 5 where 150’’ is located inside the bounds of 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the canister of the evacuation station of Hahm to include the features of Hyun in order better purify the air, separating the debris from the air, in order to protect the air mover from debris and not allow debris to re-enter the environment after the air is exhausted from the evacuation station.
	Regarding Claim 42, Hahm as modified teaches all the limitations of claim 41 and in addition teach wherein at least a portion of the airflow travels around the interior wall (Hyun Para [0046] “The primary cyclone part 101 is formed by the outer case 110, the inner case 120, and a mesh filter 125. The outer case 110 is shaped as a hollow cylinder. The inner circumferential surface of the outer case 110 forms an outer wall of the primary cyclone part 101. Dust larger than fine dust revolves in a swirling flow at a radius greater than that of air or fine dust because the larger dust is heavier than the air or fine dust.”) of the canister (100 of Hyun), and wherein the interior wall comprises a protrusion (134 to direct at least some of the first debris to the bin of the canister (Hyun Para [0073] “The flow prevention part 134 protrudes from an inner bottom surface to prevent any flow of the dust collected by the first dust collection part 103.”).
	Regarding Claim 44, Hahm as modified teaches all the limitations of claim 41 and in addition teaches wherein the plurality of conical separators comprise outlets through which the airflow directed out of the plurality of conical separators (Hyun Para [0107] “While the air having flowed into the inlet 111 of the dust collector 100 flows along a flow path, the air is sequentially filtered through the primary cyclone part 101 and the secondary cyclone part 102 and discharged through the outlet 141. Dust and fine dust separated from the air are collected by the dust collector 100.”), and openings to direct the portion of the second debris toward the bin of the canister (Hyun Para [0110] “he fine dust, which is heavier than the air, gradually flows downward while swirling between the casing 151 and the vortex finder 190 and is discharged to the fine dust vent 154 and collected by the second dust collection part 104. ”).
Regarding Claim 45, Hahm as modified teaches all the limitations of claim 44 and in addition teaches wherein the airflow travels through the openings of the plurality of conical separators to an exhaust conduit (141 of Hyun) connected to an inlet of the air mover (Hyun Para [0107] “Next, an operation of the dust collector 100 will be described. Because of a suction force generated by the suction motor of the vacuum cleaner 1, air and foreign substances flow into the inlet 111 of the dust collector 100 through the suction part 20 (see FIG. 1). While the air having flowed into the inlet 111 of the dust collector 100 flows along a flow path, the air is sequentially filtered through the primary cyclone part 101 and the secondary cyclone part 102 and discharged through the outlet 141. ”).
Regarding claim 46, Hahm as modified teaches all the limitations of claim 45 and in addition teaches wherein the plurality of conical separators comprise at least three conical separators (See figure 5 of Hyun where there is a plurality of conical separators).
Regarding Claim 48, Hahm as modified teaches all the limitations of claim 41 and in addition teaches wherein the one or more conduits (212 of Hahm) comprises an opening to direct the airflow into an interior of the canister (Hyun Para [0030] “[0030] An inlet 111 of the dust collector 100 is formed at one side of the outer case 110”), the opening of the one or more conduits being positioned in a corner portion of the canister (Hyun Para [0030] “the inlet 111 may be formed in a tangential direction of the outer case 110 and may protrude toward the outside of the outer case 110. ”), the opening being positioned in an upper corner portion of the canister (See Fig 5 of Hyun where inlet is on the upper portion).
Regarding Claim 50, Hahm as modified teaches all the limitations of claim 41 and in addition teach wherein the first debris is coarser than the second debris (Hyun Para [0022] “As reference, in this specification, the foreign substances included in the air are classified into dust, fine dust, and ultra-fine dust. Relatively large dust is referred to as “dust,” relatively small dust is referred to as “fine dust,” and dust smaller than “fine dust” is referred to as “ultra-fine dust.””)
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1)  in view of Hyun (US 20180055317 A1) and Follows (US 20090113663 A1) as modified in claim 21 and in further view of Jung (US 20050198768 A1).
Regarding Claim 29, Hahm as modified teaches all the limitations of claim 21, and further teaches further comprising a base (200) to receive the autonomous robotic cleaner (100), 
But does not explicitly teach wherein the canister is removable from the base, the canister comprising: a handle, a door and an actuator configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin
However, Jung teaches a similar configuration, further comprising a base (Jung 22) wherein the canister (Jung 50) is removable from the base (See Fig 3 of Jung) the canister comprising a handle (Jung 540); a door (550); and an actuator configured to be operated by a user to open the door to allow the first debris and second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Hyun (US 20180055317 A1) as modified in claim 31 and in further view of Jung (US 20050198768 A1).
Regarding Claim 39, Hahm as modified teaches all the limitations of claim 31, and further teaches further comprising a base (200) to receive the autonomous robotic cleaner (100), 
But does not explicitly teach wherein the canister is removable from the base, the canister comprising: a handle, a door and an actuator configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin
However, Jung teaches a similar configuration, further comprising a base (Jung 22) wherein the canister (Jung 50) is removable from the base (See Fig 3 of Jung) the canister comprising a handle (Jung 540); a door (550); and an actuator configured to be operated by a user to open the door to allow the first debris and second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hahm (US 20070226949 A1) in view of Hyun (US 20180055317 A1) as modified in claim 41 and in further view of Jung (US 20050198768 A1).
Regarding Claim 49, Hahm as modified teaches all the limitations of claim 41, and further teaches further comprising a base (200) to receive the autonomous robotic cleaner (100), 
But does not explicitly teach wherein the canister is removable from the base, the canister comprising: a handle, a door and an actuator configured to be operated by a user to open the door to allow the first debris and the second debris to be emptied from the bin
However, Jung teaches a similar configuration, further comprising a base (Jung 22) wherein the canister (Jung 50) is removable from the base (See Fig 3 of Jung) the canister comprising a handle (Jung 540); a door (550); and an actuator configured to be operated by a user to open the door to allow the first debris and second debris to be emptied from the bin (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Jung’s teachings of the handle, and actuator in order to easily allow for dust and debris to be emptied out of the canister (Jung Para. [0156] “Accordingly, the bottom lid rotates downward about the hinge 551 and opens the bottom of the dust collecting container, and the impurities in the dust collecting assembly are discharged outside by gravity.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh et al (US 20080155947 A1)
Smith (US 20130091658 A1)
All teach features similar to those of the amended portions of the amended claims .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.M. /Examiner, Art Unit 3723  
        
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723